Citation Nr: 1500161	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  11-32 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for cognitive impairment and subjective complaints residuals of a traumatic brain injury (TBI).

2.  Entitlement to a rating in excess of 10 percent for a headache disorder.



ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from February 1979 to January 1982.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's record is now in the jurisdiction of the Winston-Salem RO.  In March 2014 this case remanded for further development.  An October 2014 rating decision, the RO granted an increased (to 70 percent) rating  for residuals of a TBI, effective June 17, 2009.  As the rating schedule provides for a higher rating, and because the Veteran has not expressed satisfaction with the 70 percent rating, the matter remains on appeal.  A.B. v. Brown, 6 Vet. App. 35 (1993).  The Veteran has established service connection for various disabilities all on the basis that they are due to head trauma in service.  The claim pertaining to the rating for TBI is characterized to identify the manifestations acknowledged to be TBI residuals (and not encompassed by other ratings for TBI residuals of a psychiatric disability, headaches, and anosmia).

At the time of the March 2014 Board remand the case also included appeals of denials of service connection for a psychiatric disability (a cognitive and neurobehavioral disability) and a total rating based on individual unemployability due to service-connected disability (TDIU).  The October 2014 rating decision granted service connection for a cognitive disability and granted a TDIU rating.  Consequently, those matters are no longer before the Board.


FINDINGS OF FACT

1.  At no time during the pendency of the appeal has any facet of the Veteran's TBI residuals consisting of cognitive impairment and subjective complaints been rated (or ratable) as "total".

2.  The Veteran's headache residuals of TBI are subjective manifestations of the TBI, and are not objectively shown to be manifested by characteristic prostrating attacks occurring on an average of once a month over several months (or any other symptoms of equivalent severity).


CONCLUSIONS OF LAW

1.  A rating in excess of 70 percent for residuals of a TBI is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code (Code) 8045 (2014).

2.  A rating in excess of 10 percent for a headache disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code (Code) 8100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In a claim for increase, the VCAA requirement is generic notice, that is, notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of the claims.  A July 2006 letter explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate. 

The Veteran's pertinent postservice treatment records have been secured.  The RO arranged for VA examinations in October 2009, June 2014 and July 2014.  The Board finds that the VA examination reports contain sufficient findings and informed discussion of the history and features of the disabilities at issue to constitute probative medical evidence adequate for rating purposes.   See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is also met. 

Legal Criteria, Factual Background and Analysis 

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. §  1155; 38 C.F.R. § 4.1.
In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's claim for increased ratings was received in June 2009.  The relevant period for consideration in this appeal begins one year prior to that submission (i.e., in June 2008).

Residuals of a TBI are rated under Code 8045, which states that there are three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Code 8045.  

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive. Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified".  Id.

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified".  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table. Id.

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified".  Id.  [An unappealed October 2014 rating decision awarded service connection for a cognitive and neurobehavioral disability rated 70 percent under 38 C.F.R. § 4.130, Code 9327.]

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  Id.  

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  Evaluate residuals not listed here that are reported on an examination, under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  Id.  

Consider special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.  Evaluation of Cognitive Impairment and Subjective Symptoms: The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total".  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total", since any level of impaired consciousness would be totally disabling.  Assign a 100 percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total", assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.  Id. 

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.  

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation. 

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living", which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet. 

Note (4): The terms "mild", "moderate", and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Code 8045. 

Note (5): A veteran whose residuals of TBI are rated under a version of § 4.124a, diagnostic code 8045, in effect before October 23, 2008 may request review under [the revised] diagnostic code 8045, irrespective of whether his or her disability has worsened since the last review.  38 C.F.R. § 4.124a, Code 8045. [The November 2009 rating decision reviewed the claim for increase under the revised criteria and assigned a 40 percent rating under the revised Code 8045.  As the instant claim for increase was received after October 28, 2008, and the Veteran is currently rated under the revised criteria, only the revised criteria are for consideration.]

Migraine headaches are rated under Code 8100.  With very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability, a 50 percent rating is to be assigned.  With characteristic prostrating attacks, occurring on an average once a month over the last several months a 30 percent rating is warranted.  38 C.F.R. § 4.124a, Code 8100.

Treatment records beginning in June 2008 show the Veteran was receiving treatment for headaches and residuals of a TBI (noted as unspecified head injury).  VA treatment records from 2008 through January 2014 show the residuals of the Veteran's TBI and headaches were stable with medication.

On October 2009 VA examination, it was noted that the Veteran's TBI had not stabilized and it was unknown if, or when, stabilization would occur.  Mild headaches were reported occurring 2 to 3 times a day, lasting 5 to 10 minutes.  Symptoms associated with his headaches included: throbbing, unilateral pain; associated nausea; photophobia; phonophobia; and visual aura.  The Veteran reported that his headaches had worsened over the years, but that he was having a fair response to his prescribed medication.  Headaches were noted to be prostrating, with some interference with physical activity.  Headaches also caused mild effects on his ability to perform chores, shopping and exercise.  

Additional symptoms reported on examination include: dizziness; sleep disturbance, including trouble falling asleep; slowness of thought; confusion; decreased attention; difficulty concentrating; erectile dysfunction; depression; visual problems, described as blurred or double vision; decreased sense of taste or smell; hypersensitivity to sound or light; irritability; and restlessness.  Symptoms were noted to be stable.  The Veteran reported he was not receiving any specific treatment for TBI residuals.  Motor functions were normal without muscle atrophy or loss of muscle tone.  Sensory function was intact.  He did not exhibit gait abnormality, imbalance, tremor, fasciculations, incoordination, or spasticity.  There was no impairment of his nervous system.  It was noted that he underwent extensive neuropsychiatric testing in 2004, which found cognitive deficits that were deemed inconsistent and exaggerated.  No gross psychiatric impairments were apparent on examination.  There were no visual, hearing, skin, endocrine, or dental abnormalities reported.  It was noted that the Veteran was appropriately groomed and dressed; however, he made very poor eye contact, showed almost no facial expression, and sometimes appeared to not be listening or attentive.  He responded appropriately to questions, and was able to follow instructions and verbal commands.  There was no evidence of lack of concrete thinking.  The diagnoses included; post-concussive syndrome with TBI; headaches, secondary to psychiatric disorder; cognitive impairment, secondary to psychiatric disorder; and psychiatric disorder variously diagnosed as posttraumatic stress disorder and personality disorder.  

Regarding the facets of cognitive impairment and other residuals of TBI not otherwise classified, the level for the facet of memory, attention, concentration, and executive functions, was determined to be mild, i.e., a  # "2" level of impairment.  The Veteran's judgment was noted to be normal, i.e. level 0.  Social action was noted to be unimpaired, level 0.  Regarding orientation, it was noted that the Veteran was occasionally disoriented in one of the four aspects (time, place, person, and situation), consistent with level 1 impairment.  His motor activity was normal, i.e, level 0.  His visual spatial orientation was mildly impaired (he occasionally got lost in unfamiliar surroundings, has difficulty reading maps or following directions, but is able to use navigation devices) consistent with level 1 impairment.  It was noted that he displayed subjective symptoms that do not interfere with work, instrumental activities of daily living, or close relationships, and therefore are ratable level 0.  As to the any neurobehavioral effects, it was determined that the Veteran had one or more neurobehavioral effects that frequently interfere with workplace and/or social interaction, but do not preclude them, consistent with level 2 impairment.  He was able to communicate by spoken and written language and could comprehend written and spoken language.  His consciousness was normal.  Therefore, both ability to communicate and consciousness are rated level 0.   

Treatment records show that the Veteran began receiving VA cognitive treatment in 2011, where he scored below average on tasks examined.  However, in July 2012, he unilaterally decided that he no longer needed to continue cognitive treatment.  Treatment was discontinued.

On June 2014 Residuals of TBI examination, it was noted that the Veteran's residuals included, posttraumatic headaches, anosmia, and major neurocognitive disorder due to TBI.  Regarding the facets of cognitive impairment, as to memory, attention, concentration, and executive functions, it was noted that there was objective evidence on testing of moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment (mild memory loss, such as forgetting names, directions or recent events; visual inattention, general distractibility, word-finding complaints, face/name association complaints, difficulty in understanding complex commands, and impaired abstract thinking).  Such moderate impairment is classified level 3.  Regarding judgment, it was noted that the Veteran's judgment was mildly impaired, i.e., level 1.  His social interaction was noted to be frequently inappropriate; he described difficulties in establishing and maintaining effective work and social relationships, consistent with level 2 impairment.  His orientation, motor activity, and visual spatial orientation were all normal, level 0.  He exhibited subjective symptoms, including mild to moderate headaches that mildly interfere with work, chronic sleep impairment, and moderate anxiety.  These subjective symptoms were noted to mildly interfere with his work, instrumental activities of daily living; and/or personal relationships, consistent with level 1 impairment.  As to neurobehavioral effects, it was noted that the Veteran had moderate impairment in social cognition that frequently interfered with workplace interaction, social interaction, or both, but did not preclude such interaction, reflecting level 2.  It was noted that the Veteran's comprehension was occasionally impaired, i.e., level 1.  His consciousness was normal, level 0.  

The Veteran reported he had headaches every other day, lasting for 3 to 5 minutes.  The Veteran indicated these headaches were a subjective manifestation of his TBI.  He indicated he took ibuprofen for headaches.  He reported constant head pain, but also noted that the pain occurred less than once a day, and was localized to the right side of the head.  He reported sensitivity to light.  The headaches were determined to be non-prostrating.  The examiner concluded that the Veteran's headaches were a subjective manifestation of TBI.  It was also noted the Veteran lost complete sense of smell following his TBI. 

On VA psychiatric examination in July 2014, symptoms relevant to the TBI were the same as those noted on June 2014 TBI examination.  

In statements made in support of his appeal, the Veteran reported that his TBI affects his memory, his ability to concentrate, his nerves, memory loss, ability to sleep, temper, social interactions, and personality/behavioral changes.  


	TBI

At the outset, the Board notes that service connection has been established for the separately rated/ratable entities of a psychiatric disability (cognitive disorder, not otherwise specified), headaches, and anosmia, as residuals of the Veteran's TBI.  The ratings for the psychiatric disability, and anosmia have not been appealed, and are not before the Board.  The rating for headaches is discussed below.  The Board finds noteworthy in this matter the Note (1) under Evaluation of Cognitive Impairment and Subjsctive Symptoms admonition against assigning more than one evaluation based on the same manifestations.   [The October 2014 rating decision points to certain symptoms (e.g., memory impairment) as supporting both the 70 percent rating for psychiatric disability and for Cognitive Impairment and Subjective Symptoms.  This decision is limited to whether a rating in excess of 70 percent is warranted for the Cognitive Impairment/Subjective Symptom residuals of TBI.  

The next higher (100 percent) rating for cognitive impairment and Subjective symptoms residuals of TBI requires a "total" , i.e., 5 level of impairment for one or more of the facets.  The record does not demonstrate that any of facet of the Veteran's cognitive impairment and other residuals of his TBI results in "total (level 5) " impairment so as to warrant the 100 percent rating.  Instead the highest level of impairment found for any of the separate facets is a level 3 for the impairment of memory, attention, concentration, and executive functions found on June 2014 examination; the examiner found objective evidence of moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment.  No other facet is shown to have been manifested by impairment consistent with more than "2" level impairment at any time during the pendency of the appeal.  Accordingly, a rating in excess of 70 percent is not warranted.  

	Headaches

To warrant the next higher (30 percent) rating, headaches must present a disability picture consistent with characteristic prostrating attacks occurring on an average of once a month over the last several months.  See 38 C.F.R. § 4.124a , Code 8100.  The Veteran's own descriptions of the headaches have been inconsistent, including on the same examination, e.g., on October 2009 examination, he described the headaches as mild, occurring 2-3 times a day, lasting 5-10 minute, then as prostrating (which certainly would be more severe than mild) and then again as mild.  His treatment records for the evaluation period do not note prostrating attacks, but reflect that the headaches are stable with medication.  On June 2014 examination, headaches on the right side of his head were reported as occurring every other day, lasting 3-5 minutes (alleviated by ibuprofen), even though he further reported constant pain.  On June 2014 examination the examiner expressly indicated that the headaches were not prostrating.  Based on the foregoing, the Board is unable to find that at any time during the pendency of this appeal the Veteran's headaches had manifestations consistent with characteristic prostrating attacks occurring on the average of once a month over several months.  Accordingly, a rating in excess of 10 percent is clearly not warranted.  

The evidentiary record also does not show any further functional impairment, as a result of either the Veteran's residuals of a TBI or headaches, that are not encompassed by the schedular criteria for the ratings now assigned.  The reported symptoms and functional impairments are fully contemplated by the schedular criteria (which provide for higher ratings if a greater degree of disability is shown).  Consequently, the schedular criteria are not inadequate, and referral for extraschedular consideration is not indicated.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the October 2014 rating decision awarded the Veteran a TDIU rating based in part on these specific disabilities.  Consequently, the matter of entitlement to a total rating based on individual unemployability is not raised in the context of the instant appeal .  See Rice v. Shinseki, 22 Vet. App. 447 (2009).





ORDER

A rating in excess of 70 percent for cognitive impairment/subjective compliant residuals of a TBI is denied. 

A rating in excess of 10 percent for headaches is denied. 


____________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


